Title: John Adams to Abigail Adams, 26 May 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia May 26. 1775
     
     I embrace an Opportunity by two young Gentlemen from Maryland to write you a Line, on friend Mifflins Table. The Names of these Gentlemen, are Hall. They are of one of the best Families in Maryland, and have independent Fortunes, one a Lawyer the other a Physician. If you have an Opportunity I beg you would shew to these Gentlemen all the Civilities possible. Get them introduced to your Uncle Quincy and to your Father and Dr. Tufts, and let every Thing be done to shew them Respect. They come 500 Miles to fight for you. They are Voluntiers to our Camp where they intend to spend the Season.
     My Love and Duty, where they should be. I have not so good Health as I had before—and I have harder Service. Our Business is more extensive, and complicated—more affecting and hazardous. But our Unanimity will not be less. We have a Number of new and very ingenious Members.
     
      I am 
     
     
    